Citation Nr: 1615352	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond July 2, 2004 for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).
	

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from August 1987 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a hearing before the Board on his May 2011 VA Form 9, but withdrew that request in a September 2012 statement.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service in July 1994, after completing more than three years of active service.

2.  The Veteran did not submit a request for extension of the delimiting date within one year after the original delimiting date or within one year after recuperating from a disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits beyond July 2, 2004 are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that VA's duty to notify and duty to assist obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  Therefore, the VCAA is not applicable herein.

II.  Analysis

Generally, an individual may be entitled to educational assistance under Chapter 30 (Montgomery GI Bill) if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 and continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a) (West 2014); 38 C.F.R. § 21.7042 (2015).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050 (2015).

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c) (2015).
VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 21.7051(a) (2015).

Here, the Veteran served on active duty from August 5, 1987 through July 1, 1994.  He accordingly meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the Montgomery GI Bill.  His delimiting date is therefore July 2, 2004, 10 years after discharge from service.  38 C.F.R. § 21.7050.  The file does not show, and the Veteran has not asserted, any periods of qualifying active duty after July 1994 that might extend his delimiting date.

The Veteran applied for VA education benefits in July 2009 for a course of study that was to begin in August 2009.  In July 2010 the Veteran wrote that he could not go to school from January 3, 2002 through January 21, 2004 and from July 12, 2004 through August 23, 2004 due to knee surgery and counseling and work restriction ordered by a mental health provider.  A July 2004 statement from a licensed social worker to the Veteran's employer states that the Veteran had been evaluated and had severe panic disorder and depression.  Due the severity of the stressors, the Veteran was to be placed on medical leave for six weeks.  He worked as a technical coordinator for a wireless telecommunications company from August 1999 through June 2006.

The Veteran wrote in his January 2011 Notice of Disagreement that he had not been notified that he had unused Chapter 30 benefits until July 2009.  Therefore, he could not have filed a timely request to extend the delimiting date because he had been unaware of unused benefits.  Furthermore, he had not been informed that there was a delimiting date that could be extended.  The Veteran wrote on his May 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, that information regarding his VA benefits was not provided until five years after the delimiting date.  The Board notes that the record does not show that he requested such information prior to July 2009.

In regards to the Veteran being disabled at the time of the delimiting date, the record shows that he was in a period of disability until August 23, 2004.  Therefore, even with an extension, the deadline for a claim to extend the delimiting date was August 23, 2005.  As discussed above, the Veteran did not submit a claim prior to July 2009.  Therefore, the claim was not timely.  See 38 C.F.R. § 21.1033.

The Veteran asserts that he would have filed a timely request for an extension of the delimiting date but did not do so because he was unaware of the deadline, and that he was not provided information by VA in a timely manner.  While the Board is sympathetic to the Veteran's position, the applicable law and regulations are clear, and Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this regard, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Further, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, while the Veteran may arguably have not been informed of the delimiting date prior to 2009, he had the ultimate responsibility to inform himself of the filing requirements and to abide by those requirements.

Accordingly, as the evidence in this case clearly demonstrates that the Veteran did not file a request for extension within the requisite period, his request for extension of the delimiting date must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of July 2, 2004 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


